Exhibit 10.1

 



Stock Purchase Agreement

 

This Stock Purchase Agreement (this “Agreement”) is made this 10th day of
January, 2014 by and among KOFFEE KORNER INC., a Delaware corporation (“PubCo”),
CARDAX PHARMACEUTICALS, INC., a Delaware corporation (“Holdings”), and CARDAX
PHARMA, INC., a Delaware corporation (“Pharma”).

 

WHEREAS, PubCo, CARDAX ACQUISITION, INC., a Delaware corporation and a wholly
owned subsidiary of PubCo (“PubCo Sub”), Holdings and Pharma entered into that
certain Agreement and Plan of Merger dated as of November 27, 2013, as amended
on the date of this Agreement (the “Merger Agreement”);

 

WHEREAS, as of the date of this Agreement, Holdings owns all of the issued and
outstanding shares of capital stock of Pharma, which are 100 shares of common
stock, par value $0.01 (the “Pharma Common Stock”);

 

WHEREAS, the parties to Agreement desire that on the date of this Agreement (the
“Closing Date”): (i) Pharma will issue and sell to PubCo that number of shares
of its Pharma Common Stock so that PubCo will own 40% of the issued and
outstanding shares of Pharma Common Stock, or 66.67 shares of Pharma Common
Stock; and (ii) as consideration for the issuance of such shares of Pharma
Common Stock, PubCo will issue 30,000,000 shares (after giving effect to the
stock dividend to stockholders of record on January 9, 2014 (the “January 9
Dividend”)) of its common stock, par value $0.0001 per share (the “PubCo Common
Stock”), which would represent approximately 39% of the issued and outstanding
shares of PubCo Common Stock after such issuance;

 

WHEREAS, the aggregate number of shares of PubCo issued and outstanding on the
date of this Agreement, prior to the issuance and sale of the shares of PubCo
Common Stock under this Agreement, is 46,332,000 (or 10,530,000 prior to the
stock dividend);

 

WHEREAS, the shares of PubCo Common Stock that will be issued and sold to Pharma
on the date of this Agreement are to be distributed to Holdings as a dividend;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties to this Agreement agree as follows:

 

1. Stock Issuance and Exchange.

 

1.1. Pharma hereby agrees to issue, sell and deliver to PubCo 66.67 shares of
Pharma Common Stock, which shares shall be duly and validly issued, fully paid
and nonassessable.

 

1.2. PubCo hereby agrees to issue, sell and deliver to Pharma 30,000,000 shares
of PubCo Common Stock, which shares shall be duly and validly issued, fully paid
and nonassessable, as provided in the Unanimous Written Consent of the Directors
of PubCo dated as of the date of this Agreement.

 



 

 

 

1.3. Upon PubCo’s receipt of notice by Pharma that all of the shares of PubCo
Common Stock issued by PubCo to Pharma under this Agreement have been
distributed as a dividend to Holdings, PubCo shall register such shares in the
name of Holdings.

 

2. Representations and Warranties.

 

2.1. Pharma hereby represents and warrants to PubCo the following:

 

2.1.1. Pharma is duly incorporated, organized and validly subsisting as a
corporation under the laws of the State of Delaware and is duly qualified or
otherwise authorized to transact business as a foreign corporation and in good
standing in each other jurisdiction in which it owns or leases property of a
nature or transacts business of a type, that would make such qualification
necessary.

 

2.1.2. No authorization, approval, consent or license of any Authority, and no
authorization, approval or consent of any other person, is required in
connection with the execution and delivery by Pharma of this Agreement or the
consummation and performance by Pharma of the transactions contemplated hereby
other than those which have been received on or prior to the date hereof. For
the purposes of this Agreement, the term “Authority” shall mean any nation or
government, any state or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administration
functions of or pertaining to government, including, without limitation, the
Securities and Exchange Commission or any other government authority, agency,
department, board, commission or instrumentality of the United States of
America, any State of the United States or any political subdivision thereof,
and any court, tribunal or arbitrator(s) of competent jurisdiction, and any
governmental or non-governmental self-regulatory organization, agency or
authority.

 

2.1.3. The execution and delivery of this Agreement by Pharma, the consummation
by Pharma of the transactions contemplated hereby and the performance by Pharma
of this Agreement in accordance with its terms do not and will not: (i) result
in any violation of the Certificate of Incorporation, By-Laws or any agreement
of Pharma; or (ii) conflict with, or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, pledge, security interest, claim, charge, transfer
restriction or similar agreement, encumbrance or other restriction or limitation
whatsoever (each, a “Lien”) upon any property or assets of Pharma under any
contract, indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which Pharma is a party or by which it may be bound or to which
any of its properties may be subject; or (iii) result in any violation by Pharma
of any existing applicable law, rule, regulation, judgment, order or decree of
any Authority.

 

2.1.4. There is no action, suit or proceeding before or by any Authority, now
pending or, to the knowledge of Pharma, threatened against or affecting Pharma
that could have a material adverse effect on the ability of Pharma to consummate
the transactions contemplated hereby.

 



2

 

 

2.1.5. Pharma has the full legal right, power and authority to enter into,
execute and deliver this Agreement, to perform fully its obligations hereunder
and to issue and sell the Pharma Common Stock to PubCo. This Agreement has been
duly and validly authorized by the Board of Directors of Pharma and no other
proceedings or actions on the part of Pharma are necessary to authorize this
Agreement or to perform its obligations hereunder. The shares of Pharma Common
Stock issued under this Agreement are duly and validly issued, fully paid and
nonassessable and not subject to any Lien other than restrictions on the
transfer under applicable law.

 

2.1.6. This Agreement has been duly executed and delivered by Pharma and
constitutes the legal, valid and binding obligation of Pharma, and is
enforceable against Pharma in accordance with its terms.

 

2.1.7. Prior to the issuance and sale of the Pharma Common Stock under the terms
of this Agreement, Holdings is the sole owner of any capital stock of Pharma.

 

2.1.8. No broker, finder, agent or similar intermediary has acted for or on
behalf of Pharma in connection with this Agreement, and no broker, finder, agent
or similar intermediary is entitled to any broker’s, finder’s or similar fee or
other commission in connection therewith based on any agreement, arrangement or
understanding with Pharma, or any action taken by Pharma.

 

2.2. PubCo hereby represents and warrants to Pharma the following:

 

2.2.1. PubCo is duly incorporated, organized and validly subsisting as a
corporation under the laws of the State of Delaware and is duly qualified or
otherwise authorized to transact business as a foreign corporation and in good
standing in each other jurisdiction in which it owns or leases property of a
nature or transacts business of a type, that would make such qualification
necessary.

 

2.2.2. No authorization, approval, consent or license of any Authority, and no
authorization, approval or consent of any other person, is required in
connection with the execution and delivery by PubCo of this Agreement or the
consummation and performance by PubCo of the transactions contemplated hereby
other than those which have been received on or prior to the date hereof.

 

2.2.3. The execution and delivery of this Agreement by PubCo, the consummation
by PubCo of the transactions contemplated hereby and the performance by PubCo of
this Agreement in accordance with its terms do not and will not: (i) result in
any violation of the Certificate of Incorporation, By-Laws or any agreement of
PubCo; or (ii) conflict with, or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien upon any property or assets of PubCo under any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which PubCo is a party or by which it may be bound or to which any
of its properties may be subject; or (iii) result in any violation by PubCo of
any existing applicable law, rule, regulation, judgment, order or decree of any
Authority.

 



3

 

 

2.2.4. There is no action, suit or proceeding before or by any Authority, now
pending or, to the knowledge of PubCo, threatened against or affecting PubCo
that could have a material adverse effect on the ability of PubCo to consummate
the transactions contemplated hereby.

 

2.2.5. PubCo has the full legal right, power and authority to enter into,
execute and deliver this Agreement, to perform fully its obligations hereunder
and to issue and sell the PubCo Common Stock to Pharma. This Agreement has been
duly and validly authorized by the Board of Directors of PubCo and no other
proceedings or actions on the part of PubCo are necessary to authorize this
Agreement or to perform its obligations hereunder. The shares of PubCo Common
Stock issued under this Agreement are duly and validly issued, fully paid and
nonassessable and not subject to any Lien other than restrictions on the
transfer under applicable law.

 

2.2.6. This Agreement has been duly executed and delivered by PubCo and
constitutes the legal, valid and binding obligation of PubCo, and is enforceable
against PubCo in accordance with its terms.

 

2.2.7. Prior to the issuance and sale of the PubCo Common Stock under the terms
of this Agreement, and subsequent to the January 9 Dividend, the aggregate
number of the issued and outstanding shares of any capital stock of PubCo is
46,332,000 shares of PubCo Common Stock.

 

2.2.8. No broker, finder, agent or similar intermediary has acted for or on
behalf of PubCo in connection with this Agreement, and no broker, finder, agent
or similar intermediary is entitled to any broker’s, finder’s or similar fee or
other commission in connection therewith based on any agreement, arrangement or
understanding with PubCo, or any action taken by PubCo.

 

3. Rescission Right. If the merger under the terms and conditions of the Merger
Agreement is not effective on or prior to 5:30 pm (Eastern Standard Time) on
January 17, 2014, then either party may, upon notice to the other party, rescind
and void the issuance, sale and exchange of the Pharma Common Stock and the
PubCo Common Stock under the terms of this Agreement. Upon delivery of any such
notice, all shares of PubCo Common Stock issued and delivered to Pharma (and
distributed to Holdings), shall be delivered to PubCo for cancellation and all
shares of Pharma Common Stock issued to PubCo shall be delivered to Pharma for
cancellation. Upon the delivery of such shares of common stock for cancellation,
all obligations of the parties to this Agreement under the terms and conditions
of this Agreement shall be terminated and deemed discharged in full.

 

4. Ratification of the Merger Agreement. The Merger Agreement, as amended on the
date of this Agreement, is hereby ratified and confirmed and is in full force
and effect.

 

4.1. Further Actions. At any time and from time to time, each party agrees to
take such actions and to execute and deliver such documents as may be reasonably
necessary to effectuate the purposes of this Agreement.

 



4

 

 

4.2. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (Eastern
Standard Time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a business day or later than 5:30 p.m. (Eastern Standard Time) on any
business day, (c) the second (2nd) business day following the date of mailing,
if sent by United States internationally recognized overnight courier service or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth on
the signature pages attached hereto. For the purposes herein, “business day”
means a day that commercial banks are not authorized to be closed for business
transactions.

 

4.3. Availability of Equitable Remedies. Since a breach of the provisions of
this Agreement could not adequately be compensated by money damages, any party
shall be entitled, either before or after the effective time of the merger under
the Merger Agreement (the “Effective Time”), in addition to any other right or
remedy available to it, to an injunction restraining such breach or threatened
breach and to specific performance of any such provision of this Agreement, and,
in either case, no bond or other security shall be required in connection
therewith, and the parties hereby consent to the issuance of such an injunction
and to the ordering of specific performance.

 

4.4. Survival. The covenants, agreements, representations, and warranties
contained in or made pursuant to this Agreement shall survive the Effective Time
for a period of one (1) full fiscal year thereafter.

 

4.5. Modification. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof and supersedes all existing
agreements among them concerning such subject matter. This Agreement shall only
be modified by the written agreement of all parties.

 

4.6. Waiver. Any waiver by any party of a breach of any term of this Agreement
shall not operate as or be construed to be a waiver of any other breach of that
term or of any breach of any other term of this Agreement. The failure of a
party to insist upon strict adherence to any term of this Agreement on one or
more occasions will not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.

 

4.7. Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.

 

4.8. No Third-Party Beneficiaries. Except as otherwise expressly provided in
this Agreement, this Agreement does not create, and shall not be construed as
creating, any rights enforceable by any person not a party to this Agreement.

 



5

 

 

4.9. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

4.10. Headings. The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

 

4.11. Governing Law.

 

4.11.1. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be, except to the
extent otherwise required by applicable law, commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any provision of this Agreement), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

4.11.2. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

4.11.3. If one or more parties shall commence an action, suit or proceeding to
enforce any provision of this Agreement, the prevailing party or parties in such
action, suit or proceeding shall be reimbursed by the other party or parties to
such action, suit or proceeding for the reasonable attorneys’ fees and other
costs and expenses incurred by the prevailing party or parties with the
investigation, preparation and prosecution of such action, suit or proceeding.

 



6

 

 

4.12. WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

4.13. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

7

 

 

IN WITNESS WHEREOF, this Agreement has been executed by duly authorized officers
of each of the parties hereto as of the date first above written.

 

 



 



  KOFFEE KORNER INC.                             By: /s/ Austin Kibler      
Name: Austin Kibler       Title: Managing Member                     Cardax
Pharmaceuticals, Inc.                             By: /s/ David G. Watumull    
  Name: David G. Watumull       Title: President and CEO                    
CARDAX PHARMA, INC.                           By: /s/ David G. Watumull      
Name: David G. Watumull       Title: President and CEO  

  



 

